Citation Nr: 1210364	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for cervical sprain, to include as secondary to a service-connected disability.  

2.  Entitlement to an initial disability rating in excess of 30 percent prior to June 1, 2011, for conversion disorder, to include breathing/respiratory problems and spasms in the calves and left hamstring, and in excess of 50 percent from June 1, 2011.  

3.  Entitlement to an initial disability rating in excess of 10 percent prior to June 1, 2011, for migraine headaches and in excess of 30 percent from June 1, 2011.   

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee tendonitis, status post synovial sarcoma.  

5.  Entitlement to an initial disability rating in excess of 10 percent for scar of the left knee, status post synovial sarcoma.  

6.  Entitlement to an initial compensable disability rating for ganglion of the left wrist.  

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Larry Stokes, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to November 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2008, the Veteran testified before the undersigned at a Board hearing in Washington, D.C.  A transcript of that hearing has been associated with the claims file.

This claim was previously remanded by the Board in April 2009 for additional development.  In the April 2009 remand, the Board found that as the Veteran raised the issue of entitlement to a TDIU, this matter was referred to the RO for appropriate action.  The Board finds, however, that in light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) and as the Veteran is seeking the maximum benefit available for her service-connected disabilities, entitlement to a TDIU rating will be considered as part of the determination of the appropriate disability rating for the service-connected disabilities on appeal rather than as a separate claim.

The Board notes at the outset that this case involves a rebuilt claims file.  Following the Board's April 2009 remand, the claims file was reportedly lost or misplaced in April 2011 and the file was rebuilt pursuant to the procedures of the VA Adjudication Procedure Manual, M21-1MR.  

In an August 2011 rating decision, a 50 percent disability rating was assigned for the service-connected conversion disorder, effective June 1, 2011, and a disability rating of 30 percent was assigned for the service-connected migraine headaches, effective June 1, 2011.  As these awards are less than the maximum available benefit, they do not abrogate the pending appeal for this issue.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board will proceed with appellate review of the propriety of the assigned ratings.

Also in the August 2011 rating decision, the Veteran was awarded service connection for right deltoid chronic strain with degenerative disease, thereby constituting a full grant of the benefits sought on appeal for the claim for service connection for right shoulder sprain, to include as secondary to a service-connected disability.  Thus, as this issue was granted in full it is not in appellate status before the Board and need not be addressed further.  The Board notes however, that as the issue previously on appeal was characterized as service connection for cervical or right shoulder sprain, to include as secondary to a service-connected disability, the claim for service connection for cervical sprain, to include as secondary to a service-connected disability, is still in appellate status before the Board.  



FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the satisfactory lay and medical evidence of record has shown that cervical sprain and mild degenerative disc disease of the cervical spine, began during her active service.  

2.  For the period prior to July 11, 2008, the evidence of record demonstrates that the Veteran's conversion disorder was productive of no more than occupational and social impairment with occasional decrease in worth efficiency and intermittent periods of inability to perform occupational tasks (although general functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to signs and symptoms which include:  anxiety; depression; panic attacks on one instance; no suicidal or homicidal ideation; good insight; and no cognitive derangement; Global Assessment of Functioning scores ranged from 51 to 80, indicating some transient or slight to severe symptoms.  

3.  For the period from July 11, 2008 to May 31, 2011, the evidence of record demonstrates that the Veteran's conversion disorder was productive of no more than occupational and social impairment with reduced reliability and productivity due to signs and symptoms which include:  anxiety; depression; panic attacks; no suicidal or homicidal ideation with instances of suicidal thoughts in September 2008 and December 2008; sleep disturbance; normal thought process; fair insight and judgment; and increased seizure/pseudoseizure activity accompanied with anxiety and panic causing increased periods of hospitalization; Global Assessment of Functioning scores ranged from 30 to 70, indicating some mild symptoms to serious impairment in communication or judgment or an inability to function in almost all areas.  

4.  For the period from June 1, 2011, the evidence of record demonstrates that the Veteran's conversion disorder is productive of no more than occupational and social impairment with deficiencies in judgment, family relations, work and mood due to signs and symptoms which include:  anxiety; depression; near continuous panic which affects the ability to function independently; sleep impairment; social isolation; persistent delusions and hallucinations; and obsessional rituals; symptoms were characterized as severe, chronic, and continuous; the Global Assessment of Functioning scores ranged from 41 to 45, indicating severe symptoms.  

5.  For the period prior to May 20, 2008, the Veteran's migraine headaches were productive of prostrating attacks occurring on an average one a month over the last several months.  

6.  For the period from May 20, 2008, the Veteran's migraine headaches have been productive of very frequent, completely prostrating, and prolonged attacks, ranging in occurrence from daily to weekly, and productive of severe economic inadaptability.

7.  For the period prior to June 1, 2011, the evidence of record demonstrates that the Veteran's left knee tendonitis, status post synovial sarcoma, was productive of complaints of pain, the use of assistive devices, and objective findings of full range of motion of the left knee, full strength of the left knee, some findings of swelling, a cartilage injury with pain, locking, and effusion into the left knee joint, and no X-ray evidence of arthritis.  

8.  For the period from June 1, 2011, the evidence of record demonstrates that the Veteran's left knee tendonitis, status post synovial sarcoma, was productive of complaints of pain, swelling, stiffness, locking, giving way and weakness, the use of assistive devices, and objective findings of limitation of range of motion with flexion limited to 100 degrees and extension limited to 30 degrees.  

9.  The evidence of record demonstrates that the Veteran's scar of the left knee, status post synovial sarcoma, is productive of a 14 centimeter (cm) scar with pain with applied pressure and no evidence of either a scar that is deep or caused limitation of motion in an area or areas exceeding six square inches, or a scar causing limitation of function of the affected part.  

10.  The evidence of record demonstrates that the Veteran's ganglion of the left wrist is productive of mild tenderness upon palpation, dorsiflexion to 55 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 30 degrees, with noncompensable limitation of motion and painful motion.  

11.  As of July 2008, the Veteran was unable to work, due mainly to pain and spasms from her service-connected conversion disorder and, in considering the increased ratings awarded in this decision, the combined rating as of July 1, 2008 is 80 percent with migraine headaches rated at 50 percent.  

12.  Affording the Veteran the benefit of the doubt, as of July 1, 2008, her service-connected disabilities preclude her from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for cervical sprain and degenerative disc disease of the cervical spine, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  For the period prior to July 11, 2008, the criteria for an initial disability rating in excess of 30 percent for conversion disorder, to include breathing/respiratory problems and spasms in the calves and left hamstring, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9424 (2011). 

3.  For the period from July 11, 2008 to May 31, 2011 the criteria for an initial disability rating of 50 percent for conversion disorder, to include breathing/respiratory problems and spasms in the calves and left hamstring, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9424 (2011).

4.  For the period from June 1, 2011, the criteria for an initial disability rating of 70 percent for conversion disorder, to include breathing/respiratory problems and spasms in the calves and left hamstring, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9424 (2011).

5.  For the prior to May 20, 2008, the criteria for an initial disability rating of 30 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  

6.  For the period from May 20, 2008, the criteria for an initial disability rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

7.  For the period prior to June 1, 2011, the criteria for an initial disability rating of 20 percent for left knee tendonitis, status post synovial sarcoma, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5329-5010 and 5258 (2011).  

8.  For the period from June 1, 2011, the criteria for an initial disability rating of 40 percent for left knee tendonitis, status post synovial sarcoma, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5329-5010 and 5261 (2011)

9.  The criteria for an initial disability rating in excess of 10 percent for a scar of the left knee, status post synovial sarcoma, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 7801, 7802, 7804, 7805 (2011).  

10.  The criteria for an initial 10 percent disability rating for ganglion of the left wrist have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5020, 5215 (2011).  

11.  Resolving the doubt in the Veteran's favor, from July 1, 2008, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in April 2009 and October 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in April 2009 and October 2009, pertaining to the downstream disability rating and effective date elements of her claims with subsequent readjudication in an August 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of her actual knowledge of the requirements for substantiating her increased rating claim.  The Veteran testified to her current symptoms in a November 2008 Central Office hearing at the Board and reported her current symptoms to VA examiners and their effects on her occupation and daily activities in the June 2011 VA examinations.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate her increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

It is well to observe that service connection for the service-connected disabilities on appeal has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for the service-connected disabilities on appeal and assigning an initial disability rating for these conditions, she filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2011) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a Statement of the Case that addressed the initial ratings assigned for the service-connected disabilities on appeal, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting her appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of her claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, VA examinations and statements and testimony from the Veteran, her spouse, and representative.  The Veteran has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain.  

As noted above, the Board notes that this case involves a rebuilt claims file.  Following the Board's April 2009 remand, the claims file was reportedly lost or misplaced in April 2011, however, the file has been rebuilt pursuant to the procedures of the VA Adjudication Procedure Manual, M21-1MR and all necessary procedures have been complied with.  

The Board observes that X-rays in April 2005 have been associated with the record indicating that a VA examination of the joints, including the cervical spine, right shoulder, left knee, and left wrist was performed in April 2005, although the examination report has not been associated with the record.  The Board finds however, that the exclusion of this VA examination report is not prejudicial to the Veteran as the claim for service connection for right shoulder sprain, to include as secondary to a service-connected disability, has been granted by an August 2011 rating decision, and the Board has granted the claim for service connection for cervical sprain and diagnosed mild degenerative disc disease, to include as secondary to a service-connected disability, in this decision.  Moreover, the Board has awarded increased ratings for the Veteran's left knee disability.  With regard to the left wrist, the Board considered the April 2005 X-ray report of the left wrist taken in conjunction with the April 2005 VA examination, the private treatment reports encompassing the period surrounding April 2005 and thereafter, and the June 2011 VA examination report which indicated the most recent findings of the left wrist collectively meet the criteria for a compensable evaluation.  Therefore, as the exclusion of the April 2005 VA examination report is not prejudicial for the reasons set forth above, the Board finds that a remand to retrieve the April 2005 VA examination report is not necessary.  

There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and her representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

A.  Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

The Veteran contends that her cervical spine disorder began during her active service.  During the November 2008 Central Office hearing she testified that, during active service, she had a magnetic resonance imaging (MRI) on June 29th, 2004, at Walter Reed Army Medical Center which showed degenerative disc disease.  She contends that this disability was incurred during service.  She also asserted that her cervical and right shoulder sprain, is related to service and/or is etiologically related to the service-connected disability, to include conversion reaction.  

Service treatment reports reflect that in April 2004, an MRI of the cervical spine revealed findings of mild degenerative disc disease of the cervical spine.  

An April 2005 VA radiology report noted that the Veteran reported having complaints of pain in the cervical spine and that X-ray findings of the cervical spine revealed a normal cervical spine.  

In a September 2008 private treatment report, the Veteran reported that she had an MRI of the spine done in 2004 which showed bulging discs and that she had chronic back pain since that time.  She was diagnosed with backache at this time and her active problems included cervicalgia.  

An October 2008 private treatment report reflects that the Veteran reported having chronic neck pain since 2001 and that she had an MRI of the spine done in April 2004 which showed a bulging disc.  An October 2008 MRI of the cervical spine revealed mild degenerative disc changes of the upper cervical spine.  

A November 2008 private treatment report reflects that the Veteran was diagnosed with cervicalgia and the physician noted that because of the seizure like activity of the conversion disorder, the Veteran was having severe neck and back pain.  

In a June 2011 VA examination, the Veteran reported that she first noticed cervical neck problems in 2001 and denied any injury or trauma to the neck.  She reportedly had physical therapy in the past with continued cervical neck problems.  Her current symptoms included constant pain and stiffness and occasional muscle spasms of the neck.  June 2011 X-rays were noted to demonstrate a normal cervical spine with no arthritic changes, fracture, dislocation or subluxation.  The Veteran was diagnosed with chronic cervical strain.  The examiner opined that it was less likely than not that the Veteran's cervical neck condition was related to her active service, explaining that there was no evidence of neck problems found in the claims file.  The examiner also opined that it was less likely than not that the Veteran's cervical neck strain was due to any service-connected disability, including conversion disorder and was therefore less likely than not that the Veteran's cervical neck strain was permanently aggravated by any service-connected disabilities.  She found that none of the Veteran's service-connected disabilities affected her neck in any way.  She also explained that her conversion disorder did not target specifically her neck condition.  

In a July 2011 private treatment report, the Veteran reported that she had an onset of cervical spine pain and stiffness symptoms back in 2001 and since that time her symptoms had worsened.  She was diagnosed with cervicalgia in a July 2011 private treatment report.  A July 2011 private MRI report reflects findings of mild degenerative disc changes of the cervical spine.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current cervical sprain and mild degenerative disc disease of the cervical spine, were incurred during her active service.  

Initially, the Board finds that the Veteran's statements and testimony regarding her onset of cervical spine pain and stiffness symptoms back in 2001, that she had an MRI of the spine done in 2004 which showed bulging discs which is supported by the medical evidence of record, and that she had chronic back pain since that time are competent and credible evidence of the incurrence of back injuries during the Veteran's active service and a continuity of symptoms since her active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

The Board also notes that the Veteran's statements are supported by an April 2004 MRI of the cervical spine which revealed findings of mild degenerative disc disease of the cervical spine.  The Board finds that the MRI findings in April 2004 are sufficient to identify a disease entity, namely mild degenerative disc disease, and sufficient to establish chronicity at the time as mild degenerative disc disease has been demonstrated by MRI findings and is not a transient disease or entity.  

The Board finds that private MRI reports from October 2008 and July 2011 continued to demonstrate findings of mild degenerative disc changes of the cervical spine, reflecting that the Veteran has current diagnosis of the same cervical spine disability demonstrated by MRI findings during her active service.  Therefore, the mild degenerative disc changes of the cervical spine have clearly been established by MRI findings in October 2008 and July 2011 as subsequent manifestations of the same chronic disease demonstrated by the April 2004 MRI report in service, namely, mild degenerative disc disease.  Therefore, service connection is warranted for mild degenerative disc disease of the cervical spine.  38 C.F.R. § 3.303(b).  

In addition, the Board finds that the post-service medical evidence of record also supports that the Veteran has reported a continuity of symptoms of the cervical spine since her discharge from active service.  The MRI report in service demonstrated findings of mild degenerative disc disease in April 2004 and the Veteran was discharged from active service in November 2004.  She filed her claim for service connection for cervical and right shoulder sprain in October 2004, just one month prior to her separation from active service.  An April 2005 VA X-ray report noted that she complained of cervical spine pain, approximately within five months of her discharge from active service.  Private treatment reports from September 2008 to July 2011 also reflect complaints of neck pain since her active service.  Finally, her statements and testimony of record have been found to be competent and credible evidence of a continuity of symptoms.  Thus, the April 2004 MRI report, the Veteran's October 2004 claim for service connection, the April 2005 VA X-ray report, the medical evidence of record demonstrating continual complaints and treatment for the cervical spine from September 2008 and thereafter, taken together with her credible reports of a continuity of symptoms since active service, support the Veteran's claim.  

Thus, as the evidence supports the Veteran's claim, service connection for cervical sprain and mild degenerative disc disease of the cervical spine, is warranted.  38 C.F.R. §§ 3.102, 3.303 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Increased Disability Ratings

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

Analysis

Conversion Disorder

The Veteran's conversion disorder has been rated under Diagnostic Code 9424 throughout the duration of the appeal.  Conversion disorder is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9424.  

Under this general rating formula, a 30 percent rating is warranted when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions and recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score ranging from 71 to 80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g. difficulty concentrating, after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The Board observes that, in statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that her service-connected conversion disorder warrants a higher disability rating than that presently assigned.  

After a careful review of the record, the Board finds that the Veteran's conversion disorder does not warrant an evaluation in excess of 30 percent for the period prior to July 11, 2008.  In this regard, based upon the findings in private and VA medical records during this period, the Board finds that Veteran's conversion disorder was productive of no more than occupational and social impairment with occasional decrease in worth efficiency and intermittent periods of inability to perform occupational tasks (although general functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to signs and symptoms which include:  anxiety; depression; panic attacks on one instance in May 2008; no suicidal or homicidal ideation; good insight; and no cognitive derangement.  

In an April 2005 VA outpatient treatment report, the VA psychiatrist had noted that the Veteran's reports of symptoms of panic had steadily decreased as had episodes of emergency room visits for conversion reaction and that symptoms had decreased in the past 12 months in scope and intensity.  Also in this report the Veteran was noted to be married with a good solid supportive union and she worked as a dog trainer approximately 20 hours a week.  She was assigned a GAF score of 52 at this time.  Subsequent private medical reports revealed improved and unremarkable mental status evaluations with anxiety and panic attacks noted on occasion.  In an April 2006 private medical report, a mental status evaluation revealed that the Veteran was cooperative and engaging with a reported happy mood, an appropriate affect, intact cognitive functioning, linear, logical and goal directed thought processes, no hallucinations, no delusions, no suicidal or homicidal ideation, and good judgment and insight.  A June 2006 private treatment report noted a cessation of spastic disorder.  

In September 2006, the Veteran was noted to have not had any further spastic phenomena and a mental status evaluation was within normal limits.  In November 2006 it was again noted that the Veteran had no episodes of conversion spasms.  In an April 2007 private medical report, the Veteran was noted to have had no conversion episodes in several months.  In a September 2007 private medical report, a private psychologist noted the Veteran's plan was to focus on maintaining the remission of conversion disorder.  A November 2007 private medical report reflects that the Veteran was able to stop her conversion disorder symptoms from manifesting.  In January 2008 the Veteran was reported to have been formerly treated successfully for conversion disorder and was diagnosed with conversion disorder in remission.  A subsequent January 2008 private medical report reflects that the Veteran's plan was to maintain the remission of conversion disorder.  In March 2008 it was noted that the Veteran had successfully stayed out of conversion events for many months despite weeks of emotional intensity.  Finally, in a July 11, 2008 private treatment report, the Veteran was found to have been symptom free for one and a half years until a resurgence of conversion disorder symptoms a month and a half ago.  

Therefore, the evidence of record does not demonstrate that any symptoms, by themselves or in conjunction with other psychiatric symptoms, are productive of occupational and social impairment with reduced reliability and productivity due to signs and symptoms so as to warrant a higher, 50 percent, disability rating.  

Furthermore, while the Veteran's GAF scores ranged from 51 to 80, indicating some transient or slight to severe symptoms, evaluations are not assigned based solely upon GAF scores, and the symptomatology described in the record fails to more nearly approximate the criteria for a 50 percent rating at any point for the period prior to July 11, 2008.  

For all of the foregoing reasons, the Board finds that, prior to July 11, 2008, the next-higher 50 percent rating is not warranted.  

After a careful review of the record, the Board finds that the Veteran's conversion disorder warrants an evaluation of 50 percent, but no higher, for the period from July 11, 2008 to May 31, 2011.  In this regard, based upon the findings in private medical records during this period, the Board finds that Veteran's conversion disorder was productive of no more than occupational and social impairment with reduced reliability and productivity due to signs and symptoms which include:  anxiety; depression; panic attacks; no suicidal or homicidal ideation with instances of suicidal thoughts in September 2008 and December 2008; sleep disturbance; normal thought process; fair insight and judgment; and increased seizure/pseudoseizure activity accompanied with anxiety and panic causing increased periods of hospitalization.  Periods of hospitalization for conversion disorder episodes began on July 11, 2008, prior to which symptoms were stabilized with relatively few manifestations, and hospitalization for conversion disorder episodes increased after July 11, 2008.  

During this period, GAF scores ranged from 30 to 70, indicating some mild symptoms to serious impairment in communication or judgment or an inability to function in almost all areas.  The Board observes however, that a majority of the GAF scores assigned during this period were within the 50 to 60 range, indicating mostly moderate symptoms and moderate impairment in social and occupational functioning.  For all of these reasons, the Board concludes that the Veteran's disability picture most nearly approximates the criteria for the next-higher 50 percent evaluation for the period from July 11, 2008 to May 31, 2011.

Although a 50 percent rating is found to be warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation in excess of 50 percent for the period from July 11, 2008 to May 31, 2011.  Despite the occupational and social impairment demonstrated in the record, there is no showing of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  While the Board notes the increased hospitalization and manifestation of conversion disorder symptoms from July 11, 2008 and thereafter, the evidence of record does not demonstrate that any symptoms, by themselves or in conjunction with other psychiatric symptoms, are productive of social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

Furthermore, while the Veteran's GAF scores ranged from 30 to 70, some mild symptoms to serious impairment in communication or judgment or an inability to function in almost all areas, with most GAF scores falling in the 50 to 60 range indicating mostly moderate symptoms, evaluations are not assigned based solely upon GAF scores, and the symptomatology described in the record fails to more nearly approximate the criteria for a 70 percent rating at any point for the period from July 11, 2008 to May 31, 2011.  

For all of the foregoing reasons, while an increased evaluation of 50 percent is justified July 11, 2008 to May 31, 2011, the assignment of the next-higher 70 percent rating is not warranted here.  

After a careful review of the record, the Board finds that the Veteran's conversion disorder warrants an evaluation of 70 percent, but no higher, from June 1, 2011.  In this regard, based upon the findings in the June 1, 2011 VA psychiatric examination, the Board finds that Veteran's conversion disorder was productive of occupational and social impairment with deficiencies in judgment, family relations, work and mood due to signs and symptoms which include:  anxiety; depression; near continuous panic which affects the ability to function independently; sleep impairment; social isolation; persistent delusions and hallucinations; and obsessional rituals.  A GAF score of 41 was assigned by the June 2011 VA examiner.  A July 2011 private psychiatric medical record also reflects that the Veteran's diagnosed psychiatric disabilities, including depression not otherwise specified (NOS), anxiety NOS, dyssomnia NOS, and conversion disorder (per history) were assigned a GAF score of 45.  

These symptoms also demonstrate significant social and occupational impairment as the June 2011 VA examiner found that the Veteran's symptoms were severe, chronic, and continuous in nature.  The VA examiner also noted there was no remission in symptoms, the Veteran's social function was affected by isolation, and the Veteran's employment, activities of daily living, routine responsibilities, physical health, leisure activities, and quality of life were severely affected by her psychiatric symptoms.  

In addition, the GAF scores of 41 to 45 indicate serious symptoms and serious impairment in social and occupational functioning.  For all of these reasons, the Board concludes that the Veteran's disability picture most nearly approximates the criteria for the next-higher 70 percent evaluation from June 1, 2011.

Although a 70 percent rating is found to be warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation in excess of 70 percent from June 1, 2011.  Despite the occupational and social impairment demonstrated in the record, there is no showing of total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or disorientation to time or place so as to warrant a 100 percent rating.  While the Board notes the June 2011 VA examination findings of severe impairment, the mental status findings in both the June 2011 VA examination and July 2011 private medical report reflect findings of no impairment of thought or communication, normal and appropriate behavior, appropriate psychomotor activity, logical, linear, and goal directed thought processes, appropriate rate, tone and volume of speech, good eye contact, intact judgment, average insight, no suicidal or homicidal ideation, the Veteran was alert and oriented to time, person, place and situation, and she was cooperative and attentive.  In addition, the Veteran has continued to maintain a relationship with her husband.  

Furthermore, while the Veteran's GAF scores ranged from 41 to 45, indicating a serious severity of symptoms, evaluations are not assigned based solely upon GAF scores, and the symptomatology described in the record fails to more nearly approximate the criteria for a 100 percent rating at any point from June 1, 2011.  

For all of the foregoing reasons, while an increased evaluation of 70 percent is justified from June 1, 2011, the assignment of the next-higher 100 percent rating is not warranted here.  

The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraine Headaches

The Veteran's migraine headaches are currently rated under Diagnostic Code 8100, which provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

The Board observes that, in statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that her service-connected migraine headaches warrant a higher disability rating than that presently assigned.  

After a review of the record, the Board finds that for the period prior to May 20, 2008, the evidence of record more nearly approximates the criteria for a 30 percent disability rating for the Veteran's service-connected migraine headaches.  The objective evidence of record reflects that, prior to May 20, 2008, the Veteran's migraine headaches are productive of prostrating attacks occurring on an average one a month over the last several months.  The Board finds that prior to May 20, 2008, the objective medical evidence of record, including private medical report reflects that notwithstanding an October 2007 private medical record in which the Veteran complained of having continuous headaches during this month, the majority of her headache symptoms were treated on a less frequent basis.  In this regard, the Board finds that, prior to May 2008, private treatment reports reflect the Veteran was treated for headaches and headache symptoms in May 2005, January 2007, March 2007, August 2007, and October 2007.  In addition, in May 2005, the Veteran reported having migraines since 2003 occurring at least once a month and lasting three days with sensitivity to movement and light as well as nausea.  In this case, the Board also finds that the Veteran's migraine headaches prior to May 20, 2008 are characterized by prostrating attacks as demonstrated by sensitivity to movement and light as well as nausea.  

Although a 30 percent rating is found to be warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation in excess of 30 percent for the period prior to May 20, 2008, as the evidence of record demonstrates that the Veteran had no more than prostrating attacks occurring on an average of once a month over the last several months, in considering the Veteran's reports in May 2005 of having migraines since 2003 occurring at least once a month and the subsequent treatment for headaches in January 2007, March 2007, August 2007, and October 2007.  Moreover the October 2007 private treatment reports reflect that the Veteran's reports of continual headaches during this time were due to the medication she had been on, which was then changed.  Accordingly, the Board finds that, prior to May 20, 2008, the evidence of record demonstrates that the Veteran's migraine headaches were characterized by prostrating attacks occurring on an average one a month over the last several months.  

Therefore, the Board finds that the migraine headache symptoms more nearly approximate the criteria for a 30 percent disability rating, but no higher.  Accordingly, resolving all reasonable doubt in favor of the Veteran, prior to May 20, 2008, an initial disability rating of 30 percent for migraine headaches is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a review of the record, the Board finds that for the period from May 20, 2008, the evidence of record more nearly approximates the criteria for a 50 percent disability rating for the Veteran's service-connected migraine headaches.  The objective evidence of record reflects that, from May 20, 2008, the Veteran's migraine headaches are productive of very frequent, completely prostrating, and prolonged attacks, ranging in occurrence from daily to weekly and involved disruption of vocational or other activity during the time of the headaches, and productive of severe economic inadaptability.  In this regard, the Board finds that from May 20, 2008, the objective medical evidence of record reflects that the Veteran began to have treatment for more frequent and severe migraine headaches occurring on a weekly or daily basis and lasting approximately three days with light sensitivity (photophobia), phonophobia, nausea, and syncopal episodes.  In a June 2011 VA examination, the Veteran reported that her migraines had worsened and occurred on a weekly basis, lasting one to three days which were prostrating.  While the VA examiner found that her migraines did not make her unemployable, due to the frequency and length of the migraines, she may have increased absentee from any occupation.  As such, the Board will resolve doubt in favor of the Veteran and find that the VA examiner's conclusion that migraines would cause increased absenteeism in her employment constitutes severe economic inadaptability.  

By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  In this case, the Board finds that the Veteran's migraine headaches from May 20, 2008 are characterized by prostrating attacks as demonstrated by light sensitivity (photophobia), phonophobia, nausea, and syncopal episodes.  

Therefore, the Board finds that, from May 20, 2008, the migraine headache symptoms more nearly approximate the criteria for a 50 percent disability rating.  The Board notes that 50 percent is the maximum possible disability rating that may be assigned under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  Accordingly, resolving all reasonable doubt in favor of the Veteran, an initial disability rating of 50 percent for migraine headaches is warranted from May 20, 2008.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Tendonitis, Status Post Synovial Sarcoma

The Veteran's left knee tendonitis has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5329-5010 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  This hyphenated diagnostic code may be read to indicate that soft tissue sarcoma is the service-connected disorder, and it is rated as if the residual condition is traumatic arthritis, under DC 5010.  

Under Diagnostic Code 5329, sarcoma, soft tissue (of muscle, fat, or fibrous connective tissue) is rated as 100 percent disabling until after cessation of treatment.  38 C.F.R. § 4.73, Diagnostic Code 5329 (2011).  Following the cessation of any surgery, radiation treatment, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  38 C.F.R. § 4.73, Diagnostic Code 5329.  If there has been no local recurrence or metastasis, the disability is rated on residual impairment of function.  Id.  

Diagnostic Code 5010 pertains to rating arthritis due to trauma, substantiated by X-ray findings, and it provides that this disorder is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011). 

Degenerative arthritis, established by X-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, an evaluation of 10 percent is assigned for each major joint affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 (providing rating for arthritis) and instability of a knee under Diagnostic Code 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Veteran contends that her current left knee tendonitis, status post synovial sarcoma, warrants a higher disability rating than that which is presently assigned.  

After a careful review of the evidence of record, the Board finds that, prior to June 1, 2011, the Veteran's left knee tendonitis, status post synovial sarcoma, more nearly approximates the criteria for a 20 percent disability rating under Diagnostic Code 5258, but no higher.  The Board has based its conclusions on the medical evidence outlined below, which shows symptoms productive of joint pain, a full range of motion, full strength, MRI findings of injury to cartilage with frequent pain and effusion into the joint, and no findings of osteoarthritis by X-ray, instability, or ankylosis.  An April 2005 X-ray report of the left knee revealed apparently mild medial tibiofemoral joint space narrowing but no diagnosis arthritis, and a November 2009 X-ray report of the left knee was noted to be unremarkable with no evidence of acute fracture, dislocation or focal osseous lesion and no evidence of significant joint effusion.  Private MRI reports of the left knee from February 2004 to July 2010 revealed stable post operative changes from prior tumor resection with no enhancing mass or evidence of recurrent neoplasm, small joint effusion, and stable fluid collection in the knee.  The Board notes that the February 2006 and December 2006 private MRI reports noted a focal cartilaginous defect with associated marrow edema in the lateral femoral condyle and focal cartilage injury along the lateral aspect of the medial femoral condyle with associated subchondral edema within the underlying femoral condyle and adjacent proximal tibia.  In addition, the July 2010 MRI report also revealed some nonspecific marrow edema in the posterior lateral aspect of the distal femur, which was noted to may be related to recent trauma versus post surgical changes, and a small baker's cyst.  

In considering the medical evidence of record prior to June 1, 2011 demonstrating findings frequent complaints of pain, and the December 2006 and July 2010 MRI findings of focal cartilaginous defect with associated marrow edema and some nonspecific marrow edema in the posterior lateral aspect of the distal femur, which was noted to may be related to recent trauma versus post surgical changes, the Board will resolve all doubt in favor of the Veteran and find that, prior to June 1, 2011, the Veteran's left knee tendonitis, status post synovial sarcoma was productive of a cartilage injury with pain, locking, and effusion into the left knee joint.  See 38 C.F.R. § 4.3.  Therefore, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's left knee tendonitis, status post synovial sarcoma, more nearly approximates the criteria for a 20 percent disability rating under Diagnostic Code 5258.  

Although a 20 percent disability rating is found to be warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation in excess of 20 percent for the period prior to June 1, 2011, as there is no evidence of ankylosis, instability, limitation of motion with flexion limited to 15 degrees or extension limited to 20 degrees so as to warrant a higher disability rating.  While findings prior to June 1, 2011 demonstrated range of motion with pain and the Veteran had used assistive devices including crutches and a wheelchair, there was no further functional limitation due to pain, fatigue, incoordination, or instability on repetitive motion.  Even considering the Veteran's subjective complaints of pain, as noted above, the medical evidence of record did not note any additional limitation of motion or function demonstrated upon repetitive motion that would support a higher disability rating.  See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202.  

The Board has also considered whether there are other appropriate diagnostic codes for application.  However, as the Veteran's service-connected left knee does not reflect ankylosis or an impairment of the tibia or fibula, Diagnostic Codes 5256 and 5262 do not apply.  See id.  

Therefore, the Board finds that the left knee tendonitis, status post synovial sarcoma more nearly approximates the criteria for a 20 percent disability rating, but no higher.  Accordingly, resolving all reasonable doubt in favor of the Veteran, prior to June 1, 2011, an initial disability rating of 20 percent for left knee tendonitis, status post synovial sarcoma is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence of record, the Board finds that from June 1, 2011, the Veteran's left knee tendonitis, status post synovial sarcoma, more nearly approximates the criteria for a 40 percent disability rating under Diagnostic Code 5261, but no higher.  In this regard, the Board has based its conclusions on the medical evidence of record from June 1, 2011, namely the June 2011 VA examination, which shows symptoms productive of complaints of pain, swelling, stiffness, locking, giving way and weakness, the use of assistive devices and objective findings of limitation of range of motion with flexion limited to 100 degrees and extension limited to 30 degrees.  The Veteran also reported in the June 2011 that her activities were limited and responses to treatment were fair.  The June 2011 VA examiner also concluded that the Veteran had a decrease in range of motion with a loss of 30 degrees to full extension and a loss of 40 degrees of flexion with no pain, fatigue, weakness, or decrease in range of motion upon repetition, that her left knee required her to ambulate with an assistive device when walking over one-fourth of a mile, her left knee condition limited her employment to an occupation that was sedentary, and limited all her activities.  

Therefore, the Board finds that the Veteran's left knee tendonitis, status post synovial sarcoma, more nearly approximates the criteria for a 40 percent disability rating under Diagnostic Code 5261 as evidenced by the limitation of extension to 30 degrees.  As noted, however, the range of motion for the left knee revealed flexion was limited only to 100 degrees.  

Although a 40 percent disability rating is found to be warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation in excess of 40 percent for the period from June 1, 2011 as there is no evidence of extension limited to 45 degrees or ankylosis, so as to warrant a higher disability rating.  While findings from June 1, 2011 demonstrated a limited range of motion with pain and the Veteran had used assistive devices including crutches and a wheelchair, there was no further functional limitation due to pain, fatigue, incoordination, or instability on repetitive motion.  Even considering the Veteran's subjective complaints of pain, as noted above, the medical evidence of record did not note any additional limitation of motion or function demonstrated upon repetitive motion that would support a higher disability rating.  See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202.  

The Board has also considered whether there are other appropriate diagnostic codes for application.  However, as the Veteran's service-connected left knee does not reflect ankylosis, Diagnostic Codes 5256 does not apply.  See id.  

Therefore, the Board finds that the left knee tendonitis, status post synovial sarcoma more nearly approximate the criteria for a 40 percent disability rating, but no higher.  Accordingly, resolving all reasonable doubt in favor of the Veteran, from June 1, 2011, an initial disability rating of 40 percent for left knee tendonitis, status post synovial sarcoma is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Scar of the Left Knee, Status Post Synovial Sarcoma

The Veteran's scar of the left knee, status post synovial sarcoma is currently assigned a 10 percent disability rating under the provisions of Diagnostic Code 7804 which provides ratings for superficial scars that are painful on examination.  A 10 percent rating is assigned for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118 (2008).  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that her current scar of the left knee, status post synovial sarcoma, warrants a higher disability rating than that which is presently assigned.  

As an initial matter, the Board notes that while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008, however, these regulations apply only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)) (summary in Federal Register noted that the applicability date of the amendment is for all applications for benefits received by VA on and after October 23, 2008; a veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria irrespective of whether his or her disability has worsened since the last review).  While the Veteran did not request an evaluation under the revised regulations pertaining to the evaluation of the skin, the Board finds that even considering the applicable revised regulations, the Veteran would not meet the criteria for a higher evaluation under the applicable revised criteria which includes:  Diagnostic Code 7801, which provides ratings for a burn scar or scar due to other causes, not of the head, face, or neck, that is deep and nonlinear, Diagnostic Code 7802, which provides ratings for a burn scar or scar due to other causes, not of the head, face, or neck, that is superficial and nonlinear of an area of 144 square inches, and revised Diagnostic Code 7804, which provides a 20 percent rating for three or four scars that are unstable or painful.  However, as the evidence of record does not reflect the presence of deep and nonlinear scars, superficial and nonlinear scars of an area of 144 square inches, or multiple unstable or painful scars, consideration under these new provisions would not afford a higher rating for the Veteran's scar of the left knee, status post synovial sarcoma.  

After a careful review of the record, the Board finds that the Veteran's scar of the left knee, status post synovial sarcoma, does not warrant a disability rating in excess of 10 percent at any time throughout the duration of the appeal under Diagnostic Codes 7801, 7802, 7803, 7804 and 7805.  38 C.F.R. § 4.118 (2008).  The Board notes that Diagnostic Codes 7802, 7803 and 7804 do not provide ratings in excess of 10 percent and, as discussed above, the Veteran's scar does not meet the criteria for a higher rating under the revised regulations, effective October 23, 2008.  In this regard, the Board notes that the objective and probative medical evidence of record, including private and VA medical records from March 2003 to July 2011, demonstrates that the Veteran's scar of the left knee, status post synovial sarcoma, is productive of a 14 centimeter (cm) scar with pain with applied pressure and is absent of any symptoms including a scar that is deep or that caused limited motion in an area or areas exceeding 6 square inches (39 sq. cm.), or a scar causing any limitation of function of the affected part.  In the June 2011 VA examination, the Veteran's scar was characterized as linear, running vertically down for 7 cm, horizontally for 3 cm, and vertically down for another 8 cm.  There was no tenderness with palpation of the scar, no skin breakdown over the scar, no inflammation, no edema, no keloid formation, no other disabling effects, and the Veteran reported the scar was not painful.  The examiner concluded the scar was well healed and there were no abnormalities or deformities associated with it.  The claimed hypersensitivity over the entire left knee, including the scar, did not worsen or affect the scar itself and no tenderness of the scar was noted when it was palpated.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent for a scar of the left knee, status post synovial sarcoma.  

The Board has also considered other applicable diagnostic criteria, however as the Veteran's scar is not characterized by disfigurement of the head, face or neck, dermatitis or eczema, Diagnostic Codes 7800 and 7806 are inapplicable.  38 C.F.R. § 4.118.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an initial disability rating in excess of 10 percent at any time since the effective date of service connection.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's scar of the left knee, status post synovial sarcoma has been no more than 10 percent disabling since that date, so her rating cannot be "staged" because this represents her greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Ganglion of the Left Wrist

The Veteran's ganglion of the left wrist has been rated as 10 percent disabling by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5020 (other knee disability-synovitis).  See 38 C.F.R. § 4.71a, DC 5299-5020 (2011).  Diagnostic Code 5020 provides that synovitis will be rated on limitation of motion of the affected parts, as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5020 (2011). 

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When the limitation of motion of a specific joint or joints is noncompensable under the appropriate Diagnostic Code, then a 10 percent rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Diagnostic Code 5003 also provides that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for degenerative arthritis with X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under Diagnostic Code 5003 for degenerative arthritis with X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Note (1) to Diagnostic Code 5003 states that the ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) to Diagnostic Code 5003 states that ratings based on X-ray findings will not be used in rating Diagnostic Codes 5013 to 5024 (to include Diagnostic Code 5020 for synovitis).  Id. 

Under Diagnostic Code 5215, a maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5215 (2011). 

Under Diagnostic Code 5214, a 20 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5214 (2011).  A 30 percent disability evaluation is contemplated for ankylosis of the minor wrist in any other position, except favorable.  Id.  A 40 percent rating is assigned for ankylosis of the minor wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  Id. 

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71a, Plate I.

The Board finds that the Veteran's rating under Diagnostic Code 5215 is appropriate in this case as it pertains specifically to the disability at issue (a left wrist disability).  In reaching this conclusion, the Board has considered whether separate or higher ratings are warranted under other Diagnostic Codes as discussed below.  

After a careful review of the record, the Board finds that the Veteran's ganglion of the left wrist warrants an initial 10 percent disability rating under Diagnostic Code 5003 when the limitation of motion of a specific joint or joints is noncompensable under the appropriate Diagnostic Code.  As noted, in these cases a 10 percent rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  In this regard, the Board observes that objective evidence of record includes an April 2005 x-ray report which revealed a normal wrist and the June 2011 VA examination which revealed findings of mild tenderness upon palpation, ganglion cyst was not palpable, dorsiflexion to 55 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 30 degrees, and decreased strength of 4/5.  A physical examination at that time revealed no swelling, redness, warmth, objective evidence of pain with active motion, or limitations of joint function following repetitive movement.  In the June 2011 VA examination, the Veteran reported that her left wrist symptoms included pain with moderate flare ups of joint disease every two to three weeks which was caused by activities such as typing which lasted a few days.  She treated pain with an ice/heat and ACE wrap with good response.  The VA examiner concluded that the Veteran stated her left wrist condition had not changed since the last VA examination, she reported that she continued to have pain with activities which lasted for a few days, and she had a decrease of range of motion in the left wrist with a loss of 15 degrees of dorsiflexion and a loss of 15 degrees of ulnar deviation.  The examiner found no additional decrease in range of motion upon repetition.  Finally, the VA examiner found that the left wrist condition did not make her unemployable but limited her employability to an occupation that did not require repetitive use of the wrists such as computing or machinery and her left wrist condition affected her activities of daily living this way.  

Therefore the Board finds that the Veteran's ganglion of the left wrist warrants an initial 10 percent disability rating as the evidence of record noted above demonstrates findings of painful motion with flare ups every two to three weeks, limiting her activities and limitation of motion of the wrist with a loss of 15 degrees of dorsiflexion and a loss of 15 degrees of ulnar deviation.  Although the Veteran does not meet the rating criteria for a 10 percent rating based on her actual limitation of motion of the wrist, painful motion warrants an evaluation of 10 percent.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).  

The Veteran is also not shown to have favorable or unfavorable ankylosis of the left wrist any time during the course of this appeal to warrant a higher rating under Diagnostic Code 5214.  See 38 U.S.C.A. § 4 .71a, Diagnostic Code 5214 (2011).

Thus, based upon the evidence of record discuss above, the Board finds that the Veteran's ganglion of the left wrist more nearly approximates the criteria for an initial 10 percent disability rating under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  In assigning this rating, the Board has considered the DeLuca criteria.  See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, Diagnostic Code 5215; DeLuca v. Brown, 8 Vet. App. 202.  

Lay Statements

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of her service-connected disabilities currently on appeal.  In this regard, the Veteran is competent to report on factual matters of which she had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during a Board hearing and during the course of her VA examinations.  The Veteran is competent to report her current symptomatology as it pertains to her conversion disorder, migraines, left knee, scar of the left knee and left wrist, and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and her VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating her disability ratings in this decision.  

Extraschedular Consideration

Based upon the findings discussed in detail above, the Board finds that at no point since the date of the award of service connection for the service-connected disabilities on appeal have the service connected disabilities on appeal been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than those assigned in this rating decision, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See Statement of the Case, dated October 2005, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


C.  TDIU

Pertinent Laws and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 4.16(a) (2011).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

If the veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that she is unable to maintain substantially gainful employment due to her service-connected disabilities, her claim for a TDIU cannot be denied in the absence of medical evidence showing that she is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

Analysis

In statements and testimony presented throughout the appeal, the Veteran has maintained that her service-connected disabilities preclude her from obtaining substantially gainful employment.  

The Veteran is service-connected for:  conversion disorder, to include breathing/respiratory problems and spasms in the calves and left hamstring; migraine headaches; tendonitis of the left knee, status post synovial sarcoma; right deltoid chronic strain with degenerative disease associated with tendonitis of the left knee, status post synovial sarcoma; scar of the left knee, claimed as skin condition secondary to radiation treatment; temporomandibular joint(TMJ) disorder; ganglion of the right wrist; ganglion of the left wrist; right knee strain; hemorrhoids; and genital herpes.  The various ratings are outlined above for the service-connected disabilities at issue; for the remaining service-connected disabilities not at issue in this case, the Veteran's right shoulder disorder and TMJ disorder are each assigned 10 percent disability ratings; right wrist ganglion cyst, right knee strain, hemorrhoids, and genital herpes are all assigned separate noncompensable ratings.  For purposes of this discussion, the Board notes that the Veteran's combined disability rating is 80 percent effective from May 20, 2008.  

In an April 2005 VA outpatient treatment report, the Veteran was noted to have worked as a dog trainer approximately 20 hours a week.  

In a July 2008 private medical record, the Veteran reported that she was unable to hold a job, secondary to her pain/health problems and was unable to work out more than 15 minutes with the lightest weights before pain levels increased to the point of whole body spasms.  

In a June 2011 VA examination of the joints, the Veteran reported having been unemployed but not retired for two years due to multiple medical problems and stopped her last employment due to conversion disorder.  The examiner found that the Veteran's left wrist condition did not make her unemployable but limited her employability to an occupation that did not require repetitive use of the wrists such as computing or machinery and her left wrist condition affected her activities of daily living this way.  The examiner also found that her left knee condition limited her employment to an occupation that was sedentary, and limited all her activities.  Finally, the examiner concluded that the Veteran's right deltoid strain did not make her unemployable but limited her employability that did not require a lot of use of the right shoulder such as working overhead or heavy lifting.  

In a June 2011 VA examination for miscellaneous neurological disorders, the Veteran reported that her migraines had worsened and occurred on a weekly basis, lasting one to three days which were prostrating.  The VA examiner found that her migraines did not make her unemployable, however, due to the frequency and length of the migraines, she may have increased absentee from any occupation.  In this examination the Veteran reported that having been unemployed but not retired for two years due to multiple medical problems and stopped her last employment due to conversion disorder. 

In a June 2011 VA psychiatric examination, the Veteran reported that she had not worked since October 2008, when she was terminated from her last job, and she had stopped working in June 2008 because of her pain.  She stated her reasons for unemployment and poor work history included severe pain and spasms related to the diagnosis of conversion disorder.  The examiner found that the Veteran's symptoms of conversion disorder were severe, chronic, and continuous in nature.  The examiner also noted there was no remission in symptoms, the Veteran's social function was affected by isolation, and the Veteran's employment, activities of daily living, routine responsibilities, physical health, leisure activities, and quality of life were severely affected by her psychiatric symptoms.  He also found that the Veteran's employability was poor and that she was unemployable.  

Based on a review of the evidence, and resolving the doubt in the Veteran's favor, the Board finds that the evidence supports the Veteran's claim for TDIU under 38 C.F.R. § 4.16(a).  Initially, the Board observes that, as the evidence of record demonstrates that the Veteran stopped working due to her pain in July 2008.  In this regard, the Board observes that she reported in a June 2008 private medical report that she was unable to hold a job, secondary to her pain/health problems.  She also reported in a June 2011 VA psychiatric examination that she had not worked since October 2008, when she was terminated from her last job, and she had stopped working in June 2008 because of her pain with her reasons for unemployment and poor work history being the severe pain and spasms related to the diagnosis of conversion disorder.  Thus, the Board finds that as of July 2008, the Veteran was unable to work, due mainly to pain and spasms from her service-connected conversion disorder.  

The Board also observes that, in considering the awards of increased disability ratings in this decision, the Veteran meets that the percentage standards of 4.16(a) as of May 20, 2008, although she was purportedly gainfully employed at that time.  In this regard, the Board acknowledges that in this decision a 50 percent disability rating for conversion disorder from July 11, 2008 to May 31, 2011, a 50 percent disability rating for migraine headaches from May 20, 2008, a 20 percent disability rating for the left knee prior to June 11, 2011, and a 10 percent disability rating for ganglion cyst of the left wrist have all been awarded.  Thus the Veteran's combined rating on July 1, 2008 was 80 percent with migraine headaches rated at 50 percent.  In considering the increased rating for conversion disorder to 50 percent from July 11, 2008 to May 31, 2011, the combined rating as of July 11, 2008 is 90 percent with both migraine headaches and conversion disorder rated at 50 percent.  
 
Thus, the Board finds that, as of July 1, 2008, the date the Veteran stopped working mainly due to her conversion disorder symptoms, the percentage standards of 4.16(a) have been met.  In addition, as outlined above, the objective medical evidence of record reflects that the Veteran has been found to be unable to obtain substantially gainful employment by the June 2011 VA psychiatric examiner.  In addition, the June 2011 VA examinations for joints and migraines also reflect opinions regarding the Veteran's employment limitations from her left knee, left wrist, and migraines which the Board finds, when taken together, constitute additional limitations which likely would contribute to marginal employment.  38 C.F.R. § 4.16.  

Thus, the evidence of record collectively shows that as of July 1, 2008, the Veteran is unemployable due to her service-connected disabilities, and mainly her service-connected conversion disorder.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU due to service-connected disabilities are met, effective from July 1, 2008.



ORDER

Service connection for cervical sprain and degenerative disc disease is granted.  

An initial disability rating in excess of 30 percent prior to July 11, 2008 for conversion disorder, to include breathing/respiratory problems and spasms in the calves and left hamstring, is denied.  

An initial disability rating of 50 percent for the period from July 11, 2008 to May 31, 2011, for conversion disorder, to include breathing/respiratory problems and spasms in the calves and left hamstring, is granted, subject to the regulations applicable to the payment of monetary benefits.

An initial disability rating of 70 percent from June 1, 2011, for conversion disorder, to include breathing/respiratory problems and spasms in the calves and left hamstring, is granted, subject to the regulations applicable to the payment of monetary benefits.  

An initial disability rating of 30 percent prior to May 20, 2008 for migraine headaches is granted, subject to the regulations applicable to the payment of monetary benefits.  

An initial disability rating of 50 percent from May 20, 2008 for migraine headaches is granted, subject to the regulations applicable to the payment of monetary benefits.  

An initial disability rating of 20 percent prior to June 1, 2011 for left knee tendonitis, status post synovial sarcoma, is granted, subject to the regulations applicable to the payment of monetary benefits.  




							(CONTINUED ON NEXT PAGE)

An initial disability rating of 40 percent from June 1, 2011 for left knee tendonitis, status post synovial sarcoma, is granted, subject to the regulations applicable to the payment of monetary benefits.  

An initial disability rating in excess of 10 percent for a scar of the left knee, status post synovial sarcoma, is denied.

An initial 10 percent disability rating for ganglion of the left wrist is granted, subject to the regulations applicable to the payment of monetary benefits.

A TDIU is granted from July 1, 2008, subject to the regulations applicable to the payment of monetary benefits.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


